Citation Nr: 1223834	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  06-32 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for scars of the right knee and right elbow.

2.  Entitlement to service connection for residuals of injuries of the knees, lower legs, elbows and forearms other than scars of the right knee and right elbow.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  His awards and decorations include the Combat Infantry Badge.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

The Veteran and his spouse testified at a hearing before a Decision Review Officer of the RO in February 2006.  A transcript of that proceeding is of record.  When this case was before the Board in November 2010, it was decided in part and remanded in part.  It has since been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1. A motor vehicle accident during service caused injuries that left two residual scars on the right knee and one on the right elbow.

2. No other residual of service injuries of the elbows, forearms, knees or lower legs has been present during the period of the claims.

3. Arthritis of the knees and elbows was not present until more than one year following the Veteran's discharge from service and is not attributable to the service injuries.


CONCLUSIONS OF LAW

1. Two scars on the right knee and one scar on the right elbow are due to injuries incurred in active service. 38 U.S.C.A. §§ 1110, 1154 (West 2002);38 C.F.R. §§ 3.303, 3.304 (2011).

2.  No other disability is due to injuries of the elbows, forearms, knees or lower legs incurred in or aggravated by active duty, and the incurrence or aggravation of arthritis of the knees or elbows during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')." The timing requirement enunciated in Pelegrini applies equally to the initial disability rating and effective date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided VCAA notice in letters mailed in February 2005 and April 2006. Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim. There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time. See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that all available, pertinent treatment records have been obtained. In February 2011, the Veteran was provided VA examination pursuant to the Board's remand directives.   The report of that examination is in compliance with the Board's directives in the 2010 remand. Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). For VA to deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that he has bilateral lower and upper extremity disabilities resulting from a motor vehicle accident during service.

On the report of the Veteran's March 1966 medical examination for induction into service, the examiner noted that the Veteran had pes planus, but did not find any other lower extremity abnormality or any upper extremity abnormality. During service, the Veteran had outpatient treatment in January 1967. It was noted that he had fallen off of an armored personnel carrier and hurt his side. The treating clinician observed no visual signs of injury, but noted slight tenderness in the left lower quadrant of the abdomen. The clinician recommended light duty for three days. In February 1968, the Veteran was seen with a two day history of pain in his left foot. A treating clinician provided an arch support. In an April 1968 medical history report, the Veteran did not report any history of lower or upper extremity problems. On an April 1968 service separation examination, the Veteran's lower and upper extremities were found to be normal on clinical evaluation.

The Veteran has not submitted or identified records of medical treatment during the years immediately following his separation from service. The claims contains records of VA and private treatment from 2000 forward. They reflect complaints of musculoskeletal pain and other symptoms affecting the Veteran's hands, knees, coccyx, cervical spine, and shoulders. Some treatment notes contain diagnoses of arthritis and seronegative rheumatoid arthritis.

In 2005, the Veteran filed his claim for service connection for injuries of the knees, lower legs, elbows, and forearms. He stated that he sustained injuries during his Vietnam service and received treatment at a field medic station. He related that since October 2004 he had received VA treatment for the disorders.

In February 2006, the Veteran had a hearing before a Decision Review Officer at the RO. The Veteran reported that during his service in Vietnam a vehicle that he was driving hit a mine. He stated that in the mine explosion he was slammed forward, and he sustained injuries of his knees, lower legs, elbows, and forearms. He indicated that he still had scars from those injuries. He asserted that his injuries from that explosion were the cause of the lower and upper extremity disabilities for which he was seeking service connection.

Later in 2006, the Veteran submitted statements from two former servicemembers. Each man reported that he served in Vietnam with the Veteran. Each man stated that the Veteran sustained injuries when the personnel carrier he was driving hit a mine. One man recalled that the Veteran sustained serious injuries of the right arm and knee. The other man did not specify the areas of the Veteran that were injured. In a September 2006 statement, the Veteran again asserted that a vehicle accident in Vietnam caused injuries of his legs and arms.

In response to the Board's 2010 remand directive, the Veteran was afforded a VA examination by a physician in February 2011.  The VA physician also reviewed the Veteran's claims file. The Veteran described the service incident in which his vehicle hit a mine and he was slammed forward in the vehicle. He described the injuries he sustained and the treatment he received. He stated that since about 1975 problems with his right knee and right elbow had progressively worsened. It was noted that in 2006 the Veteran had right ganglion cyst surgery. The examiner found that the Veteran had degenerative changes of the left and right knees and left and right elbows. The examiner noted two laceration scars on the Veteran's right knee, and one laceration scar on the Veteran's right elbow. 

The examiner provided the opinion that the current conditions involving the Veteran's knees, lower legs, elbows, and forearms are less likely than not due to the accident in service. In explanation, the examiner noted that in the examination the Veteran reported onset of right knee symptoms around 1975, and onset of symptoms in other areas later than 1975. The examiner found in this indication of an asymptomatic period of at least several years between recovery from injury in service and the onset of post-service symptoms. The examiner also noted that the Veteran currently has inflammatory arthritis that was not noted by clinicians until 2005, and that affects areas such as the hands that were not reported as injured in service. The examiner stated that the evidence:

...underscores the likelihood that the Veteran's arthritis involving multiple joints has in fact occurred as part of his known inflammatory arthropathy, which is unrelated to that accident.

The examiner went on to opine that the scars noted on the examination, "(despite not being documented on the military discharge physical) are felt to be more likely than not due to the 1967 accident."

The service treatment records document treatment following a motor vehicle accident. Moreover, the Veteran served in combat and he and persons who served with him have said that the injuries were sustained in a mine explosion.  In accordance with 38 U.S.C.A. § 1154, the Board concedes that the Veteran did sustain the alleged in-service injuries.  Moreover, in view of the February 2011 VA examination report indicating that he has 2 scars on his right knee and one scar on his right elbow as a result of the service injuries, the Board concludes that service connection is in order for those scars.

The evidence also confirms that the Veteran has arthritis of his knees and elbows; however, the evidence does not show that the Veteran was found to have arthritis of any of these joints until many years following his discharge from service.  In addition, at the February 2011 VA examination, the Veteran acknowledge that he did not experience any pertinent symptoms until 1975, more than 5 years after his discharge from service.  As discussed above, the February 2011 VA examiner has provided an opinion indicating that it is unlikely that the Veteran's arthritis is related to the in-service trauma.  The opinion was rendered following the examination of the Veteran and a review of the Veteran's pertinent history.  In addition, the examiner properly supported the opinion.  Therefore, the Board has found the opinion to be very probative.  There is no contrary medical opinion of record.   

In essence, the evidence of a nexus between the arthritis of the Veteran's knees and elbows and his active service is limited to the Veteran's own statements.  This is not competent evidence of the alleged nexus because the Veteran, as a lay person, is not qualified to render an opinion concerning this matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection for residuals of injuries of the elbows, forearms, knees and lower legs other than the scars discussed above.


ORDER

Entitlement to service connection for a scar on the right elbow and two scars on the right knee is granted.

Entitlement to service connection for residuals of injuries of the knees, lower legs, elbows and forearms other than scars of the right knee and right elbow is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


